Citation Nr: 9908432	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-31 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida, which confirmed a 30 percent rating 
evaluation which was in effect for PTSD.

The veteran testified at a hearing before a hearing officer 
of the RO in October 1994.  By rating action dated in 
November 1994, the RO determined that the veteran was 
entitled to an increased evaluation of 50 percent. By rating 
action dated in October 1997, the RO determined that the 
veteran was entitled to an increased evaluation of 70 percent 
effective.  The RO also granted entitlement to a total rating 
for compensation purposes based upon individual 
unemployability effective as of June 5, 1995.


FINDINGS OF FACT

1.  The veteran was last employed in 1990.

2.  The PTSD results in social isolation and the demonstrable 
inability to obtain or retain employment.



CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107, (West 1991); 38 
C.F.R. § Part 4, 4.7, Diagnostic Code 9411 (1996) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
instant claim is plausible.  This finding is based in part on 
the veteran's assertion that his PTSD has increased in 
severity.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
The Board finds that no further development of the record is 
necessary before appellate disposition is completed.  All 
records of treatment indicated by the veteran have been 
associated with the claims file.  In addition, he has been 
examined by the VA and the reports of the examination have 
been made part of the records on file.  The veteran has not 
indicated that there are any other records that should be 
obtained prior to further review on appeal.  Accordingly, the 
duty to assist has been met.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes. 38 
U.S.C.A. § 1155.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The RO has assigned a 70 percent schedular rating for PTSD in 
accordance with the Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Code 9411.

Under Diagnostic Code 9411, when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with the most daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior and demonstrably unable to obtain or retain 
employment, a rating of 100 percent is warranted.  

A 70 percent rating evaluation is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

Effective November 7, 1996, the rating criteria for mental 
disorders were amended. Under the revised rating criteria, a 
70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

Since the schedular criteria (regulatory) changed during the 
appeal prior to a final Board decision on the issue, the 
version most favorable to the appellant will apply.  Karnas 
v. Derwinski, 1 Vet.App. 308, 313 (1991).

The veteran has been receiving ongoing treatment for his 
psychiatric problems at VA medical facilities.  A VA 
psychiatric examination was conducted in April 1993.  At that 
time the veteran reported that he could not work because he 
could not concentrate.  He stated that he did not get along 
with people, especially groups or crowds.  He indicated that 
he became very irritable and anxious and that he rarely went 
out.  He indicated that he prefers to stay home and do 
chores, that he fought with his wife, that he avoided 
neighbors and had no friends.  He related symptoms of 
interrupted sleep, nightmares, flashbacks, intolerance, 
agitation, anxiety, and depression.  

The examiner indicated that the veteran was alert and 
oriented times three.  His appearance was conventional.  His 
attitude and behavior were normal.  He was tense and anxious.  
His affect was constricted and mood was moderately depressed.  
There was no disturbance of mental stream, thought or 
perception.  Memory and concentration were intact, 
intelligence was average, insight was poor, and judgment was 
adequate.  The veteran was considered to be financially 
competent.  An impression of chronic, severe PTSD was 
provided.

The veteran and his spouse testified at a hearing at the RO 
in October 1994.  He stated that he had been receiving 
ongoing VA psychiatric treatment and was receiving 
psychotropic medication.  He stated that he was afraid of 
helicopters and their noises when they fly overhead.  He 
indicated that he had fear of large groups.  He also 
indicated that he had last held a job in October 1990 and 
that he could not hold a job because he could not put up with 
other employees, or being in crowded or tight spots.  The 
veteran's spouse testified that he was being treated by a VA 
psychiatrist because of his rage.  She indicated that 
medication had been helpful, but that he suffered from a lack 
of emotional feelings and was very depressed.

The veteran underwent a VA examination in September 1995.  He 
reported being unemployed since October 1990 because he would 
get confused and tired.  He indicated that he had undertaken 
several jobs, such as a fire fighter, bus driver and working 
in a printing press.  He indicated that since returning from 
war, he has been depressed, unable to sleep, experiencing 
nightmares and repeated flashbacks, and stays very withdrawn.  

Mental status examination revealed that mood was depressed, 
affect was appropriate with no evidence of psychosis.  
Cognition was intact and he denied being suicidal or 
homicidal.  The veteran showed a considerable amount of 
emotions when talking about Vietnam.  The examiner provided 
an impression of PTSD, moderate to severe, chronic delayed.  

The examiner subsequently provided an addendum to his report 
indicating that the veteran expressed that although he may be 
competent to handle his affairs, he often became confused and 
preferred that his wife be appointed his guardian.  He 
further noted that the veteran related that his wife had 
always looked after the money and that he didn't want himself 
to be responsible for his own finances.

The veteran submitted VA outpatient treatment records dated 
from March 1991 to June 1996.  The treatment records show 
that the veteran received ongoing treatment for the symptoms 
associated with his PTSD.  The veteran underwent a VA 
examination in July 1997.  The veteran indicated that he was 
living with his 80 year old mother.  He stated that he had 
three siblings but has no contact with them.  The veteran 
indicated that he had been separated from his third wife 
since May 1997.  He indicated suggesting that his insomnia 
and other symptoms associated with his PSTD resulted in his 
impending divorce.  He reported that he had not worked since 
1990 and that he has been on Social Security.  He indicated 
that he couldn't work because he cannot physically stand the 
stress of working.  

The veteran indicated that he had not had any inpatient care 
over the past two years.  He related that although he had 
thought about suicide, he did not carry out any attempts.  He 
indicated that he continued to be very depressed, and that he 
continued experiencing flashbacks, considerable termors, 
problems with concentration, forgetfulness, insomnia, and 
difficulty getting along with people.

Mental status examination revealed that hygiene was lacking 
reflecting depression. The veteran's mood was moderately 
depressed, affect was appropriate, and there was no evidence 
of auditory or visual hallucinations, perceptual deficit or 
psychosis.  Cognitive functions were fairly intact, though on 
a day-to-day basis, he was said to have a great deal of 
difficulty remembering and concentrating.  He was neither 
suicidal or homicidal.  

An impression of Axis I: PTSD, moderate to severe was 
provided, with a current GAF of 50.  The examiner noted that 
he was competent to handle his own affairs, but that he 
preferred, due to memory lapses, somebody else handling them, 
but that he didn't have anybody to do so at the time.

In September 1997, the veteran was treated at a VA medical 
center for problems associated with his medications.  The 
veteran's medication was changed during the course of 
treatment.  He denied any nightmares during the hospital 
course.  There were no suicidal or homicidal ideations, no 
delusions, and no auditory or visual hallucinations.  Thought 
processes were goal directed with no loose associations or 
tangentiality.  

Higher cortical functions were described as alert and 
oriented times four.  Naming, concentration, insight, 
attention, and calculation all were within normal limits and 
there was good insight and good judgment.  He participated in 
group therapy.  The veteran was given a discharge diagnosis 
of PTSD and dysthymia and a GAF of 45/65.

In March 1998, the veteran submitted records from the Social 
Security Administration, which were used in making a 
determination that the veteran was entitled to Social 
Security benefits due to his PTSD.  The medical records d 
showed ongoing treatment for the symptoms associated with his 
PTSD. 

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF of 31 to 40 is defined as 
exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers and co-
workers).  A GAF of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  

To summarize, the medical evidence reflects that the veteran 
experiences moderate to severe and persistent symptoms 
associated with his psychiatric illness, including 
depression, decreased concentration, memory loss, nightmares, 
memory loss, rage, anxiety, and an inability to get along 
with people.  His PTSD has required ongoing treatment at the 
VA medical center.  The current evidence shows that he is now 
separated from his third wife.  He appears to be socially 
isolated.  The RO has determined that the veteran is unable 
to work due to the PTSD.

After reviewing the medical evidence, it is the Board's 
judgment that the symptoms and findings associated with the 
PTSD more nearly approximate the criteria for a 100 percent 
schedular rating under both the old and the revised rating 
criteria. 38 C.F.R. § 4.7 (1998). 


ORDER

Entitlement to a 100 percent schedular evaluation for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

